AMERICAN MUTUAL FUND, INC. Part B Statement of Additional Information January 1, 2010 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of American Mutual Fund, Inc. (the "fund" or "AMF") dated January 1, 2010. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: American Mutual Fund, Inc. Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AMRMX Class 529-A CMLAX Class R-1 RMFAX Class B AMFBX Class 529-B CMLBX Class R-2 RMFBX Class C AMFCX Class 529-C CMLCX Class R-3 RMFCX Class F-1 AMFFX Class 529-E CMLEX Class R-4 RMFEX
